Citation Nr: 1041741	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a colon disorder, to 
include diverticulitis and diverticulosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 
1956, and from May 1956 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a  November 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which, in pertinent part, denied service connection for 
diverticulitis.  

In October 2010, the Veteran testified at a hearing before the 
Board, via video conferencing.  A transcript is of record.  

The Veteran originally applied for service connection for 
diverticulitis, and maintains that became diverticulitis, and 
resulted in the need for a colon resection.  From reviewing the 
evidence of record, the Board notes that it is not clear if the 
Veteran currently has diverticulitis.  However, as the post-
service evidence indicates that a private examiner diagnosed the 
Veteran as having diverticulosis in November 2001, and the 
Veteran claims to have experienced symptomatology of a colon 
disorder since service, the Board finds that the claim should be 
broadened and reclassified as entitlement to service connection 
for a colon disorder, to include diverticulitis and 
diverticulosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(finding that the scope of a health disability claim includes any 
health disability that may reasonably be encompassed by the 
Veteran's description of the claim, reported symptoms, and the 
other information of record).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

A review of the record discloses a need for further development 
prior to appellate review of the Veteran's claim.  The Veteran 
essentially contends that he developed a colon disorder during 
service, which he contends was diagnosed as diverticulitis, and 
which resulted in colon resection in 1991.  

Reviewing the service treatment records, in a March 1968 service 
treatment record, an examiner reported treating the Veteran for 
cramping and aching of the stomach with diarrhea.  In a March 
1971 service treatment record, an examiner performed a barium 
enema after the Veteran reported symptoms of possible 
diverticulitis of the large bowel.  After examining the results 
of the procedure, the service examiner stated that he could not 
identify any definite areas of diverticulitis, but also stated 
that some of the diverticuli of the left colon were somewhat 
prominent.  

Reviewing post-service treatment records, in a September 1991 
private colonoscopy report, a private examiner diagnosed chronic 
diverticulitis with partial obstruction of the sigmoid colon.  
The record of evidence contains no cotemporaneous treatment 
records describing treatment for the above-noted obstruction.  
However, the Veteran has maintained throughout the pendency of 
this appeal that he had 18 to 20 inches of his colon surgically 
removed in November 1991.  (Hearing Transcript, page 10).  The 
Board further notes that, in a July 2002 private physical 
examination, written prior to the Veteran's claim for benefits, a 
private examiner indicated that the Veteran had undergone a colon 
resection due to diverticulitis.  The examiner further commented 
that the Veteran currently was completely asymptomatic for the 
disorder.

In addition, in a November 2001 private sigmoidoscopy examination 
report, a private examiner diagnosed diverticulosis.

At the October 2010 Board personal hearing, the Veteran testified 
that he experienced symptoms of a colon disorder, manifested by 
cramping and pain, after service.  He indicated that he currently 
experienced occasional stomach discomfort and stated that he 
still had diverticulitis.  (Hearing Transcript, pages 6-7).  

Considering this evidence of record, the Board finds that the 
claim should be remanded in order to determine if the Veteran 
currently has a disability of the colon, to include 
diverticulitis and diverticulosis, and, if so, whether the 
current disability is related to service.  In order to aid in 
this determination, the Board finds that the Veteran should be 
afforded a VA gastrointestinal examination with medical nexus 
opinion to determine the nature and etiology of any current colon 
disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting 
the need for an examination when the evidence, in part, indicates 
that a disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service-connected disability).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should provide the Veteran 
with a VA medical examination to determine 
the nature and etiology any disorder of the 
colon, to include diverticulitis or 
diverticulosis.  The relevant documents in 
the claims file should be sent to the VA 
examiner for his or her review.

Following a review of the relevant history 
and medical evidence, a physical examination, 
and any necessary testing, the examiner is 
asked to offer the following opinion:

Is it at least as likely as not (50 
percent or greater probability) that any 
colon disorder, to include diverticulitis 
or diverticulosis, is related to any 
incident of service, to include a colon 
disorder diagnosed therein?  In rendering 
this opinion, the examiner is asked to 
specifically discuss the March 1968 
service treatment record entry showing 
complaints of cramping and aching of the 
stomach and diarrhea, and the March 1971 
service treatment record entries 
reflecting barium enema testing and 
findings of prominent diverticuli of the 
left colon. 

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely support 
the contended causal relationship; less 
likely weighs against the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide an opinion with 
what is considered to be a generally accepted 
degree of medical certainty, i.e., without 
resorting to speculation, the reasons why the 
opinion could not be offered should be so 
stated.

2.  Following the completion of the requested 
action, the AMC/RO should then re-adjudicate 
the Veteran's claim.  In doing so, the AMC/RO 
should consider all evidence.  If the 
benefits on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and afforded an applicable opportunity 
to respond.  Thereafter, the case should be 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


